Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claims 15-20 are directed to a computer storage medium where in the broadest reasonable interpretation such medium may include a carrier signal or wave which is not patent eligible subject matter.  The specification does not further limit the term computer storage medium.
Examiner notes variations of the term “storage”, for example in the term “computer readable storage medium” are not considered to limit a media claim to non-transitory embodiments because content may be considered to be stored on a signal during propagation and because many disclosures conflate storage media and signals.  For example, US Patent 6,286,104 discloses: “the methods described herein may be implemented by a series of computer-executable instructions residing on a storage medium such as a carrier wave”.  See the Board decision in ex parte Mewherter (10/685,192) where the Board affirmed 101 rejection of a “machine readable storage medium”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi; Tomoya et al.  US 20060217879 A1 in view of Campos; Michael et al. US 20200250440 A1.
	Consider Claim(s) 1, 8 and 15
Ikeuchi discloses A method performed by a road identifying system of a vehicle for localization of the vehicle in a multi-level road system (Ikeuchi Fig. 1, Fig. 32, Fig. 33, [0223] "underpass travel determining processing is carried out by the underpass travel detecting means 32 to detect whether or not an elevated structure exists above the vehicle"), the method comprising:
	determining with support from a positioning system, a position of the vehicle (Fig. 1, Fig. 2, , [0087] "GPS receive antenna 45 are sent to the positioning means 15.);
	identifying based on the vehicle position with support from at least a first digital map, a multi-level road system in which the vehicle is positioned (Fig. 1, Fig. 2, [0159] "road information included in map information stored in a map information storage means 16a includes altitude information about each node in advance as information related with each node”);
	obtaining image data ("27", [0188], Fig. 25) with support from one or more image capturing devices ("47", [0188], Fig. 25) adapted to capture surroundings of the vehicle ([0188]);
	determining a road level at which the vehicle is positioned based on feeding the image data (Fig. 33, [0228] "The underpass travel detecting means 32 detects an elevated structure (e.g., an elevated road (overpass), an elevated railway) which is multi- level crossing a road which a vehicle in which the map information processing apparatus is mounted is currently traveling from the image generated by the video signal processing means 27") through a neural network trained to classify road level based on context of image content;
	and identifying based on the determined road level with support from the at least first digital map, at least one of a road and a lane of the multi-level road system at which the vehicle is positioned  (Fig. 33, Fig. 2, [0294], "The underpass travel detecting means ... when determining that new road information associated with the mesh including the current position of the vehicle exists in the new road information storage means, the underpass travel detecting means reads the new road information from the new road information storage means and stores it in the temporary storage memory 18 (in step ST304). The underpass travel detecting means then acquires road information about a road which passes through the point in question from the read new road information (in step ST305)").
Ikeuchi does not explicitly disclose determining a road level at which the vehicle is positioned based on feeding the image data through a neural network trained to classify road level based on context of image content.
Campos teaches determining a road level at which the vehicle is positioned based on feeding the image data through a neural network trained to classify road level based on context of image content ([0062]-[0064] “.. visual data, such as an image, may be processed with a neural network. The outputs from a single forward pass of the neural network may determine a curve associated with a lane boundary. For example, the outputs from the neural network may indicate both the likelihood that a lane is present in a particular portion of the image ..”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Ikeuchi to include the noted teachings of Campos in order to detect in visual data for autonomous driving  (Campos [0002])

Consider Claim(s) 2, 9 and 16
The combination teaches The method according to claim 1, further comprising:
	identifying with support from the at least first digital map, number of road levels of the multi-level road system; and wherein the determining a road level additionally is based on the number of road levels  (Ikeuchi [0292] determines that there is an underpass and an elevated road, that is, it detects a number of levels equal to 2.).
Consider Claim(s) 3 
The combination teaches The method according to claim 2, wherein the context relates to one or more of:
	characteristics of one or more road configurations;
	characteristics of one or more static objects;
	characteristics of one or more other road users;
	extent of at least one of obstructed sky view and side view;
	and extent of ambient light (Ikeuchi [0219], Fig. 32 discloses the determination of extent of ambient light through an illuminometer 51 and [0292] detects road configurations ("underpass ... elevated").

Consider Claim(s) 4, 10 and 17
The combination teaches The method according to claim 1, wherein the context relates to one or more of:
	characteristics of one or more road configurations;
	characteristics of one or more static objects;
	characteristics of one or more other road users;
	extent of at least one of obstructed sky view and side view;
	and extent of ambient light (Ikeuchi [0219], Fig. 32 discloses the determination of extent of ambient light through an illuminometer 51 and [0292] detects road configurations ("underpass ... elevated").  

Consider Claim(s) 5, 11 and 18
The combination teaches The method according to claim 1, wherein the determining a road level at which the vehicle is determined to be positioned comprises feeding the image data through a neural network trained to classify road level based on context of image content (Campos [0062]-[0064] “.. visual data, such as an image, may be processed with a neural network. The outputs from a single forward pass of the neural network may determine a curve associated with a lane boundary. For example, the outputs from the neural network may indicate both the likelihood that a lane is present in a particular portion of the image ..”) and additionally based on geographical location (Ikeuchi Fig. 33, Fig. 2, [0294], "The underpass travel detecting means ... when determining that new road information associated with the mesh including the current position of the vehicle exists in the new road information storage means).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Campos in order to detect in visual data for autonomous driving  (Campos [0002])

Consider Claim(s) 6, 12 and 19
The combination teaches The method according to claim 1, wherein the neural network comprises a deep neural network, DNN (Campos [0076] FIG. 5, DNN)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Campos in order to detect in visual data for autonomous driving  (Campos [0002])

Consider Claim(s) 7, 13 and 20
The combination teaches The method according to claim 1, wherein the obtained image data is adapted to be used as training data for the neural network (Campos [0083] and Claim 30 DNN training data from images)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Campos in order to detect in visual data for autonomous driving  (Campos [0002])

Consider Claim 14
The combination teaches The road identifying system according to claim 8, wherein the road identifying system is comprised in a vehicle (Ikeuchi [0079] processing system mounted in vehicle).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647